The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 7, 2014

                                     No. 04-13-00750-CR

                                       Larry CASTRO,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR0307A
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER
       A supplemental record containing the trial court’s order appointing new appellate counsel
has been filed. We therefore reinstate the appeal on the docket of this court. The record is
complete. We order appellant’s brief due March 10, 2014.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court